MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018 ME 60 
Docket:	   And-17-319	      	
Argued:	   March	7,	2018	
Decided:	  April	26,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                           STATE	OF	MAINE	
                                                   	
                                                  v.	
                                                   	
                                           DANNY	L.	ADAMS	
	
	
MEAD,	J.	

	       [¶1]	 	 Danny	 L.	 Adams	 appeals	 from	 a	 judgment	 of	 conviction	 of	

manslaughter	 (Class	 A),	 17-A	 M.R.S.	 §	 203(1)(A)	 (2017),	 entered	 by	 the	 trial	

court	(Androscoggin	County,	MG	Kennedy,	J.)	following	his	unconditional	open	

guilty	 plea.1	 	 Adams	 contends	 that	 his	 plea	 was	 involuntary	 because	 he	 was	

coerced,	in	violation	of	his	constitutional	rights	against	self-incrimination,2	to	

accept	the	truth	of	all	of	the	facts	recited	by	the	State	at	the	plea	hearing	held	



    1		An	unconditional	guilty	plea	is	tendered	when,	as	here,	a	defendant	does	not	reserve	the	right	

to	seek	appellate	review	of	a	specified	ruling	of	the	court.		See	M.R.U.	Crim.	P.	11(a)(2).		A	plea	is	
“open”	“when	there	is	no	proposed	sentence	agreement	between	the	State	and	the	defendant	and	the	
sentence	is	determined	by	the	court	after	argument	from	the	parties.”		State	v.	Stevens,	2017 ME 30,	
¶	2	n.1,	156 A.3d 131;	see	also	State	v.	Bean,	2018 ME 58,	¶	14,	---	A.3d	---.	
   	
   2		The	United	States	Constitution	provides	that	“[n]o	person	.	.	.	shall	be	compelled	in	any	criminal	

case	to	be	a	witness	against	himself,”	U.S.	Const.	amend.	V;	the	Maine	Constitution	provides	that	a	
person	 accused	 of	 a	 crime	 “shall	 not	 be	 compelled	 to	 furnish	 or	 give	 evidence	 against	 himself	 or	
herself,”	Me.	Const.	art.	I,	§	6.	
2	

pursuant	 to	 M.R.U.	 Crim.	 P.	 11.	 	 He	 further	 contends	 that	 he	 should	 not	 be	

required	to	show	cause	as	to	why	his	appeal	should	not	be	dismissed	pursuant	

to	State	v.	Huntley,	676 A.2d 501 (Me.	1996),	and	its	progeny,	which	hold	that	a	

defendant	may	 not	 appeal	 from	 a	 conviction	 entered	 upon	 his	 plea	 of	 guilty	

except	 in	 certain	 circumstances.	 	 Adams	 did	 not	 move	 to	 withdraw	 his	

unconditional	plea	before	the	court	imposed	the	sentence	and	does	not	assert	

that	the	trial	court	lacked	jurisdiction	or	that	it	imposed	an	excessive,	cruel,	or	

unusual	 sentence.	 	 We	 dismiss	 the	 appeal.	 	 See	 id.	 at	 503;	 State	v.	Plummer,	

2008 ME 22,	¶	3,	939 A.2d 687.	

                                  I.		BACKGROUND	

	     [¶2]	 	 The	 relevant	 facts	 are	 procedural	 and	 are	 not	 disputed.	 	 In	

February	2015,	 Adams	 was	 charged	 by	 indictment	 with	 murder,	 17-A	 M.R.S.	

§	201(1)(B)	 (2017),	 and	 manslaughter	 (Class	 A),	 17-A	 M.R.S.	 §	 203(1)(A),	

following	 the	 death	 of	 his	 infant	 son.	 	 Two	 attorneys	 were	 appointed	 to	

represent	 him.	 	 Following	 pretrial	 motions,	 a	 jury	 trial	 was	 scheduled	 for	

February	17,	2017.	

	     [¶3]		On	February	8,	2017,	Adams	appeared	with	counsel	and	entered	an	

unconditional	 open	 guilty	 plea	 to	 the	 manslaughter	 count;	 the	 State	 later	

dismissed	the	murder	charge.		See	M.R.U.	Crim.	P.	11.		At	the	Rule	11	hearing,	
                                                                                        3	

after	 Adams	 explicitly	 waived	 his	 right	 to	 remain	 silent	 and	 the	 court	

admonished	 him	 to	 “listen	 carefully,”	 the	 State	 recited	 the	 evidence	 that	 it	

expected	 to	 present	 at	 trial,	 which	 included	 Adams’s	 statements	 to	 police	

officers	that	numerous	bruises	on	the	child’s	forehead	and	around	his	mouth	

likely	 resulted	 from	 him	 (Adams)	 forcefully	 putting	 the	 baby’s	 pacifier	 in	 his	

mouth	two	or	three	times,	holding	it	there	by	putting	the	palm	of	his	hand	on	

the	pacifier	and	spreading	his	fingers	across	the	child’s	face,	and	then	putting	

the	child	face	down	in	his	crib	with	the	pacifier	inserted	and	holding	him	down	

against	the	mattress.	

	     [¶4]	 	 Adams’s	 counsel	 told	 the	 court	 that	 the	 State’s	 recitation	 was	

consistent	 with	 the	 discovery.	 	 The	 court	 then	 engaged	 in	 a	 colloquy	 with	

Adams:	

      COURT:		And	do	you	have	anything	that	you	would	like	to	correct	
      about	what	was	just	said?	
      	
      ADAMS:		No.		No,	Your	Honor.	
      	
      Q:	 	 And	 have	 you	 had	 enough	 time	 to	 speak	 with	 your	 attorney	
      about	this	matter?	
      	
      A:		Yes,	Your	Honor.	
      	
      Q:		Has	he	done	the	things	that	you	have	asked	him	to	do	in	terms	
      of	representing	you?	
      	
      A:		Yes,	Your	Honor.	
4	

     	
     Q:		Are	you	satisfied	with	his	services?	
     	
     A:		Yes,	Your	Honor.	
     	
     Q:		Are	you	pleading	guilty	today	because	you	are	guilty?	
     	
     A:		Yes,	Your	Honor.	
     	
The	court	found	that	the	plea	was	made	voluntarily	and	accepted	it.		It	set	the	

matter	for	sentencing	following	its	receipt	of	sentencing	memoranda	from	the	

parties.	

	     [¶5]		In	chambers	at	the	sentencing	hearing	almost	five	months	later,	the	

court	 shared	 the	 State’s	 concern	 that	 Adams’s	 sentencing	 memorandum	

differed	significantly	from	the	State’s	recitation	of	facts	at	the	Rule	11	hearing,	

principally	in	suggesting	that	the	bruises	on	the	baby’s	face	were	the	result	of	

Adams’s	resuscitation	efforts	and	not	his	death-producing	conduct.		Following	

a	 discussion	 about	 the	 specific	 conduct	 for	 which	 Adams	 was	 accepting	

responsibility	 and	 whether	 his	 admitted	 conduct	 continued	 to	 support	 his	

guilty	 plea	 to	 a	 charge	 of	 manslaughter,	 the	 court	 recessed	 the	 chambers	

conference	so	that	Adams’s	attorneys	could	speak	to	him	before	returning	for	

further	discussions.	

	     [¶6]	 	 When	 the	 chambers	 conference	 resumed,	 Adams’s	 attorney	 said	

that	after	meeting	with	him,	“we	confirmed	again	today	what	we	understood	
                                                                                           5	

before	today,	that	 Danny	Adams	 is	taking	responsibility	for	causing	his	son’s	

death.		He	indeed	has	pled	guilty	to	this	charge.		He	is	responsible	for	his	son’s	

death.		He	did	cause	his	son’s	death	.	.	.	as	he	agreed	to	the	facts	presented	in	the	

Rule	11	previously.	.	.	.	To	the	extent	that	[a	medical]	report	implies	.	.	.	in	any	

kind	of	way	at	all	that	Danny	Adams’s	conduct	was	not	the	cause	of	the	child’s	

death,	then	we	would	reject	that	.	.	.	.”		After	confirming	with	defense	counsel	

that	Adams	wished	to	proceed	with	sentencing,	the	court	convened	a	hearing	

in	the	courtroom.	

	     [¶7]	 	 At	 that	 hearing,	 asserting	 that	 “[a]t	 the	 time	 of	 the	 Rule	 11,	 the	

defendant	admitted	to	the	following	facts,”	the	State	again	recited	that	Adams	

had	 inflicted	 the	 bruises	 on	 the	 child	 when	 he	 caused	 the	 child’s	 death,	

concluding	by	saying	that	“those	injuries,	contrary	to	the	defendant’s	claim	in	

his	sentencing	memo,	were	not	the	result	of	resuscitative	efforts,”	but	rather	

“conduct	 that	 the	 defendant	 pled	 guilty	 [to].”	 	 The	 State	 pointed	 to	 Adams’s	

conduct	as	one	factor	in	support	of	its	recommended	sentence	of	twenty-five	

years	 to	 the	 Department	 of	 Corrections,	 with	 all	 but	 seventeen	 years	

suspended,	 and	 six	 years	 of	 probation.	 	 Defense	 counsel	 made	 an	 extensive	

presentation	 of	 mitigating	 facts,	 but	 acknowledged	 that	 Adams	 “was,	 as	 the	

State	 has	 described	 .	 .	 .	 completely	 negligent,	 completely	 reckless,”	 although	
6	

“[h]e	didn’t	intend	to	cause	[the	child’s]	death.”		Addressing	the	court	directly,	

Adams	said,	“I	did	do	it.		I’m	not	denying	any	of	that.		I	take	full	responsibility	

for	what	I	did.		Everything	I	did	that	night	and	the	night	before	was	horrible.”	

	     [¶8]	 	 As	 it	 began	 its	 sentencing	 analysis	 the	 court	 asked	 rhetorically,	

“[W]hat	 is	 it	 that	 the	 defendant	 did?”	 and	 then	 outlined	 in	 detail	 its	

understanding	 of	 the	 evidence.	 	 After	 confirming	 its	 accuracy	 with	 defense	

counsel,	the	court	addressed	Adams:	

      COURT:		Mr.	Adams,	at	the	time	you	entered	your	guilty	plea	to	the	
      charge	of	manslaughter,	were	you	aware	that	was	the	information	
      the	State	would	.	.	.	provide	to	the	Court?	
      	
      ADAMS:		Yes,	ma’am.	
      	
      Q:	 	 Mr.	 Adams,	 having	 heard	 again	 the	 evidence	 the	 State	 would	
      present	if	this	matter	were	to	go	to	trial,	is	there	anything	that	you	
      would	like	to	correct?	
      	
      A:		No,	ma’am.	
      	
      Q:		[D]id	anyone	make	any	threats	or	promises	to	you	to	get	you	to	
      change	your	plea	from	not	guilty	to	guilty?	
      	
      A:		No,	ma’am.	
      	
      Q:		[A]re	you	pleading	guilty	today	because	you	are	guilty?	
      	
      A:		Yes,	ma’am.	
      	
      Q:		And	having	pled	guilty,	do	you	wish	to	maintain	your	guilt	and	
      go	forward	with	sentencing	today?	
      	
                                                                                                 7	

        A:		Yes,	ma’am.	
        	
        Q:		Are	you	making	that	decision	voluntarily?	
        	
        A:		Yes,	ma’am.	
        	
        Q:		Meaning	that	it	is	of	your	own	free	will?	
        	
        A:		Yes,	ma’am.	
        	
	       [¶9]	 	 The	 court	 completed	 its	 sentencing	 analysis,	 arriving	 at	 a	 basic	

sentence	of	eighteen	years;	a	maximum	sentence	of	twenty	years;	and	a	final	

sentence	of	twenty	years’	imprisonment,	with	all	but	fifteen	years	suspended,	

and	six	years	of	probation.		See	17-A	M.R.S.	§	1252-C	(2017).	

	       [¶10]		Adams	timely	appealed	and	filed	an	application	to	appeal	from	the	

sentence.		On	July	27,	2017,	citing	Huntley, 676 A.2d	at	503,	we	ordered	Adams	

to	show	cause	within	fourteen	days	as	to	why	his	direct	appeal	from	a	guilty	

plea	should	not	be	dismissed.		After	Adams	filed	a	response,	we	ordered	that	

the	 appeal	 would	 proceed	 in	 the	 usual	 course	 and	 directed	 the	 parties	 to	

address	 in	 their	 briefs	 whether	 a	 criminal	 defendant	 has	 any	 constitutional,	

statutory,	or	rule-based	right	to	appeal	from	a	conviction	following	a	guilty	plea	

where	 the	 defendant	 knows	 of	 no	 valid	 basis	 for	 such	 an	 appeal.3	 	 By	 order	



    3		We	also	directed	the	parties	to	address	the	question	of	whether	an	indigent	defendant	has	a	

right	to	the	appointment	of	new	appellate	counsel	to	review	the	record	to	determine	whether	any	
valid	basis	for	appeal	following	a	guilty	plea	exists.	
8	

dated	 August	 24,	 2017,	 the	 Sentence	 Review	 Panel	 denied	 Adams	 leave	 to	

appeal	from	the	sentence.	

                                         II.		DISCUSSION	

	        [¶11]		In	Huntley,	we	said	that	

     [a]	conviction	after	a	guilty	plea	involves	no	decision	by	the	court	
     regarding	the	defendant’s	criminal	guilt	and	therefore	provides	no	
     source	 of	 decisional	 error	 by	 the	 court	 regarding	 criminal	 guilt.		
     No	direct	appeal	 pursuant	 to	15	 M.R.S.A.	 §	 2115	 (Supp.	 1995)[4]	
     asserting	errors	in	the	determination	of	criminal	guilt	may	be	taken	
     from	a	conviction	after	a	guilty	plea	(other	than	a	conditional	guilty	
     plea	 entered	 pursuant	 to	 M.R.	 Crim.	 P.	 11(a)(2)[5]),	 except	 on	
     grounds	of	jurisdiction	or	excessive,	cruel	or	unusual	punishment,	
     because	 there	 is	 no	 decision	 by	 the	 court	 to	 appeal	 from.		
     Challenges	 to	 a	 conviction	 after	 a	 guilty	 plea	 on	 grounds	 of	
     involuntariness	of	the	plea,	lack	of	knowledgeability	on	the	part	of	
     the	defendant	 regarding	the	consequences	of	his	plea,	 ineffective	
     assistance	 of	 counsel,	 misrepresentation,	 coercion	 or	 duress	 in	
     securing	 the	 plea,	 the	 insanity	 of	 the	 pleader,	 or	 noncompliance	
     with	the	requirements	of	M.R.	Crim.	P.	11	are	collateral	and	may	be	
     pursued	only	by	post-conviction	review	.	.	.	.
676 A.2d	at	503;	see	State	v.	Gach,	2006 ME 82,	¶	9,	901 A.2d 184 (same).		In	

this	case,	Adams	pleaded	guilty	unconditionally,	did	not	move	to	withdraw	his	




     4		The	statute	has	been	amended	twice	since	Huntley	was	decided;	neither	amendment	affects	this	

appeal.	 	 P.L.	 1999,	 ch.	 731,	 §	 ZZZ-17	 (effective	 Jan.	 1,	 2001);	 P.L.	 2007,	 ch.	 475,	 §	 5	
(effective	June	30,	2008).	
   	
   5	 	 The	 substance	 of	 the	 current	 rule	 is	 identical	 to	 its	 predecessor.	 	 Compare	 M.R.U.	

Crim.	P.	11(a)(2)	with	M.R.	Crim.	P.	11(a)(2)	(West	1996).	
                                                                                                                 9	

plea,6	and	does	not	contend	that	the	court	lacked	jurisdiction	or	that	it	imposed	

an	unconstitutional	sentence.		Accordingly,	his	direct	appeal	must	be	dismissed.	

	       [¶12]		Huntley	applies	even	when,	as	here,	a	defendant	contends	that	the	

court	violated	his	constitutional	rights	at	the	time	he	entered	a	guilty	plea.7		In	

Plummer,	considering	the	 defendant’s	contention	that	the	trial	court	violated	

his	due	process	rights	in	accepting	his	guilty	plea	and	imposing	sentence,	we	

held	that	

     Plummer	 alleges	 neither	 a	 jurisdictional	 infirmity,	 nor	 excessive,	
     cruel,	 or	 unusual	 punishment.	 His	 guilty	 plea	 was	 entered	
     unconditionally,	and	he	made	no	motion	to	withdraw	his	plea	prior	
     to	 his	 sentencing.	 Plummer’s	 contentions	 are	 thereby	 not	
     preserved	 for	 appellate	 review,	 and	 Plummer	 is	 barred	 from	
     pursuing	this	direct	appeal	of	his	conviction.	
     	
2008 ME 22,	¶¶	1,	3,	939 A.2d 687.		See	also	State	v.	Stevens,	2017 ME 30,	¶¶	1,	6,	

156 A.3d 131 (applying	Huntley	analysis	to	defendant’s	claim	that	the	court	did	

not	 establish	 that	 his	 plea	 was	 voluntary;	 dismissing	 appeal);	 Gach,	

2006 ME 82,	 ¶	 8-9,	 901 A.2d 184  (applying	 Huntley	 analysis	 to	 a	 claim	 that	

defendant	“did	not	voluntarily,	knowingly,	and	intelligently	waive	his	right	to	


    6		When	the	court	offered	Adams	a	chance	to	withdraw	his	plea	at	the	sentencing	hearing,	asking	

him,	“[H]aving	pled	guilty,	do	you	wish	to	maintain	your	guilt	and	go	forward	with	sentencing	today?”	
Adams	answered,	“Yes,	ma’am.”	
   	
   7	 	 This	 is	 distinct	 from	 an	 assertion	 that	 the	 statute	 a	 defendant	 is	 convicted	 of	 violating	 is	

unconstitutional;	 that	 claim	 is	 reviewable	 on	 direct	 appeal.	 	 Class	 v.	 United	 States,	 583	 U.S.	 ---,	
138	S.	Ct.	798,	802-03	(2018).		Adams	does	not	contend	that	17-A	M.R.S.	§	203	(2017),	criminalizing	
manslaughter,	is	unconstitutional.	
10	

counsel”;	 dismissing	 appeal).	 	 Adams’s	 remedy,	 if	 any,	 for	 his	 claim	 that	 the	

court	coerced	his	plea	through	self-incrimination	by	compelling	him	to	accept	

the	State’s	recitation	of	facts	in	toto	lies	in	the	post-conviction	review	process.		

See	Huntley, 676 A.2d	at	503 (“Challenges	to	a	conviction	after	a	guilty	plea	on	

grounds	of	involuntariness	of	the	plea	.	.	.	[or]	coercion	or	duress	in	securing	the	

plea	.	.	.	are	collateral	and	may	be	pursued	only	by	post-conviction	review	.	.	.	.”);	

15	M.R.S.	§§	2121-2132	(2017).	

	     [¶13]	 	 Adams	 provides	 us	 no	 persuasive	 reason	 to	 depart	 from	 our	

long-standing	 jurisprudence	 strictly	 limiting	 direct	 appeal	 following	 a	 guilty	

plea,	nor	are	we	persuaded	that	a	show	cause	order	is	an	impermissible	method	

of	 requiring	 an	 appellant	 to	 make	 a	 prima	 facie	 demonstration	 that	 a	 direct	

appeal	following	a	guilty	plea	is	not	subject	to	dismissal.	

	     [¶14]		Adams	asserts	that	an	appeal	in	the	usual	course,	potentially	with	

the	 assistance	 of	 “fresh	 eyes”	 or	 specialized	 appellate	 counsel,	 is	 always	

required	in	such	cases	in	order	to	preserve	a	defendant’s	rights.		As	a	practical	

matter,	however,	if	one	of	the	rare	grounds	for	appeal	set	out	in	Huntley	exists—

i.e.,	 a	 lack	 of	 jurisdiction	 in	 the	 trial	 court	 or	 a	 sentence	 imposing	

unconstitutional	 punishment—then	 effective	 trial	 counsel	 would	 very	 likely	
                                                                                                                   11	

recognize	 that	 issue.8	 	 A	defendant	 need	 only	 identify	 the	 argument	 in	 his	

response	to	a	show	cause	order	for	his	appeal	to	proceed	in	the	usual	course.		If	

trial	counsel	were	ineffective	in	failing	to	preserve	a	valid	ground	for	appeal	by	

failing	 to	 adequately	 respond	 to	 the	 show	 cause	 order,	 that	 defect	 could	 be	

corrected	 on	 post-conviction	 review.	 	 See	 15	M.R.S.	 §	 2130	 (providing	 that	 a	

post-conviction	court	may	“grant[]	the	right	to	take	an	appeal	from	the	criminal	

judgment”).		We	note	that	Adams	himself,	utilizing	our	established	procedure,	

has	received	a	full	review	of	his	arguments	on	appeal.9	

	        The	entry	is:	

                           Appeal	dismissed.	

	        	        	        	        	        	

	                                   	

    8		Adams	correctly	notes	that	a	direct	appeal	following	a	guilty	plea	may	also	be	taken	from	an	

illegal	 sentence,	 but	 that	 is	 so	 only	 “if	 a	 constitutional	 or	 statutory	 violation	 is	 apparent	 from	 the	
record.”		State	v.	Davenport,	2016 ME 69,	¶	9,	138 A.3d 1205 (analyzing	a	defendant’s	direct	appeal	
following	a	guilty	plea);	see	also	Bean,	2018 ME 58,	¶	16,	---	A.3d	---.		No	facial	illegality	appears	on	
this	record.		Adams’s	bold	assertions	of	fact	in	his	brief	that	might	support	his	argument—“Defendant	
was	told	by	counsel	that	the	court	had	determined	that	defendant	was	required	to	admit	all	of	the	State’s	
incriminating	evidence.		Indeed,	the	fact	that	counsel	advised	defendant	he	had	no	right	to	insist	on	his	
version	of	events	heightens	the	effect	of	the	pressure	on	defendant	to	testify	involuntarily.”	(Emphasis	
added.)—are	no	more	than	bare	speculation,	as	the	record	is	devoid	of	any	mention	of	what	Adams	
and	his	trial	counsel	actually	discussed	during	any	private	conversations.		At	oral	argument,	Adams’s	
appellate	 counsel	 acknowledged	 that	 these	 asserted	 facts	 in	 the	 appellant’s	 brief	 are	 actually	
speculative	“inferences.”		Accepting	such	“facts”	would	require	us	to	make	findings	based	on	the	kind	
of	evidence	that	would	be	developed	at	a	post-conviction	hearing,	where	Adams	and	trial	counsel	
would	presumably	testify.		That	is	a	clear	rationale	for	our	requirement	that	a	sentencing	illegality	
be	“apparent	from	the	record”	before	it	will	be	considered	on	direct	appeal.		Davenport,	2016 ME 69,	
¶	9,	138 A.3d 1205.	
    	
    9		At	oral	argument,	Adams	agreed	that	“in	this	case,	everything	worked	perfectly.”	
12	

Rory	A.	McNamara,	Esq.	(orally),	Drake	Law,	LLC,	Berwick,	for	appellant	Danny	
L.	Adams	
	
Janet	 T.	 Mills,	 Attorney	 General,	 and	 Donald	 W.	 Macomber,	 Asst.	 Atty.	 Gen.	
(orally),	Office	of	the	Attorney	General,	Augusta,	for	appellee	State	of	Maine	
	
	
Androscoggin	County	Superior	Court	docket	number	CR-2015-13	
FOR	CLERK	REFERENCE	ONLY